IW7-/*
                                ELECTRONIC RECORD




COA # 14-13-00457-CR                                       OFFENSE: Misc.


STYLE: Valdemar Bautista v The State of Texas              COUNTY: Waller

                                                                            th
COA DISPOSITION: Affirmed                                  TRIAL COURT: 506"' District Court


DATE: November 20. 2014     Publish: Yes                   TC CASE #: 11-05-13821




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Valdemar Bautista v The State of Texas

CCA#

         APPBLLANT^S                Petition    CCA Disposition:        io«# «W|T
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:       O3l&/Z0jr                           SIGNED:                          PC:

JUDGE:          tfM.UMAji^                      PUBLISH:                         DNP:




                                                                                        MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                                 ELECTRONIC RECORD